DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 11/09/2020.  Claims 1-4 are currently pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a processing unit” in claim 1. Where in the instant application the processing unit is interpreted per the applicants disclosure in paragraph [0034] to be a polishing or grinding apparatus (32a or 32b).
“a transfer unit” in claim 1. Where in the instant application the transfer unit is interpreted per the applicants disclosure in paragraphs [0028-0029 and 0045] to be a robotic arm (6 or 14 or 70).
“a checking unit” in claim 1. Where in the instant application the checking unit is interpreted per the applicants disclosure in paragraph [0052] to be a camera (78a or 78b or 78c or 78d).
“a notification unit” in claim 1. Where in the instant application the notification unit is interpreted per the applicants disclosure in paragraph [0059] to be a display (76).
“a control unit” in claim 1. Where in the instant application the control unit is interpreted per the applicants disclosure in paragraph [0047] to be a computer and controller (74).
“a determination unit” in claim 4. Where in the instant application the determination unit is interpreted per the applicants disclosure in paragraph [0053] to be a processor of the computer.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US Patent No. 9,953,407) in view of Nishida (US PGPUB No. 2012/0252212) and in further view of Lustig et al (US Patent No. 5,337,015), hereinafter referred to as Ito, Nishida, and Lustig, respectively.
	Regarding claim 1, Ito discloses in figure 1, a wafer processing apparatus (1) comprising: 
	a chuck table (41) that holds one of a plurality of wafers (42), wherein a plurality of types of wafers can be processed on the apparatus (col 1, lines 33-39); 
	a processing unit that grinds or polishes the wafer held by the chuck table (12 or 13 as having insubstantial differences between 12 and 13 and the corresponding elements 32a and 32b); 
	a cassette mounting table (11) on which a cassette (C), in which the plurality of wafers is capable of being accommodated, is mounted (col 4, lines 40-42); 
	a transfer unit that holds and transfers each wafer between the cassette and the chuck table (col 4, lines 40-53, 16, where there are insubstantial differences between the prior art element 16 and the corresponding element 6 or 14 or 70); 
	a checking unit configured to check whether or not at least one of the metal electrodes is exposed (col 7, lines 52-67, 93 or 94, where there are insubstantial differences between the prior art element 93 or 94 and the corresponding element 78 such that the camera 93 or 94 is also capable of checking for a metal electrode on the wafer); 
	a notification unit that notifies that the at least one metal electrode is exposed (col 10, lines 30-31, display apparatus, where there are insubstantial differences between the prior art element, where the notification unit is capable of notifying the user that the at least one metal electrode is exposed); and 
	a control unit that controls operations of the processing unit and the transfer unit (col 8, lines 1-2, 89), 
	wherein the control unit is configured so that the control unit stops the processing of the wafer by the processing unit (col 8, lines 3-13) and the transfer of the wafer by the transfer unit (col 8, lines 3-13) and controls the notification unit to display the results from the checking unit results (col 10, lines 23-35, teaching the control unit displays the result onto the display apparatus).
	Ito does not explicitly disclose the wafers with each at least a metal electrode embedded; the checking unit being configured to check whether or not at least one of the metal electrodes is exposed on the wafer; and wherein the control unit is configured so that, if the exposure of the at least one metal electrode on the wafer is detected by the checking unit, the control unit stops the processing of the wafer by the processing unit and the transfer of the wafer by the transfer unit and controls the notification unit to notify the exposure of the at least one metal electrode on the wafer.
	Nishida teaches a wafer processing method comprising: providing a wafer having at least one metal electrode embedded into the wafer (page 2, paragraph [0026], wafer 2 has an electrode 214); and polishing the wafer so as not to expose said electrode after performing a back grinding step and before performing an etching step (claim 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito with the teachings of Nishida to incorporate the electrode and by having the electrode, that the checking unit is then further configured to check whether or not at least one of the metal electrodes is exposed on the wafer because by adding the electrode this enables the wafer to be stacked which reduces apparatus size and gives higher functionality of the equipment (Nishida, page 1, paragraph [0005], summarized).
	However Ito as modified does not explicitly disclose the condition in the control unit of if the exposure of the at least one metal electrode on the wafer is detected by the checking unit, the control unit stops the processing of the wafer by the processing unit and the transfer of the wafer by the transfer unit and controls the notification unit to notify the exposure of the at least one metal electrode on the wafer.
	It is old and well know in the art to use sensors via electrodes to determine the polishing endpoint of a wafer, as evidenced by Lustig. Lustig teaches a wafer polishing apparatus (50), for polishing a semiconductor wafer (52) having metal lines, contact/via studs and/or pads (54, interpreted to be electrodes); electrodes to detect when the polishing of the wafer is completed (col 7, lines 1-5), these electrodes in the sensors take a “snap-shot” of the wafer in time when the wafer passes through the sensor region (col 9, lines 26-31), and the controller to then display the sensor output on a display in real time (col 7, lines 46-55).
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ito with the teachings of Lustig to incorporate the control unit to stop the processing of the wafer if the exposure of the at least one metal electrode on the wafer is detected and to display the result on the display apparatus because by stopping the apparatus at an endpoint or a point at which polishing or grinding is unacceptable and displaying the results in real time, this will increase in-situ removal uniformity detection which improves wafer polishing reliability (col 3, lines 12-33, summarized).
	Regarding claim 2, Ito as modified further discloses the wafer processing apparatus according to claim 1, wherein the checking unit is configured to check the wafer held by the chuck table (col 8, lines 47-61).
	Regarding claim 3, Ito as modified further discloses the wafer processing apparatus according to claim 1, wherein the checking unit is configured to check the wafer held by the transfer unit (col 8, lines 47-61).
	Regarding claim 4, Ito as modified further discloses the wafer processing apparatus according to claim 1, further comprising: a determination unit (col 7, lines 1-14 and col 8, lines 1-13, the processor part of the control unit, where there are insubstantial differences between the processor of the prior art and the corresponding processor of the claimed invention), wherein the checking unit is connected to the determination unit and includes a camera configured to image the wafer (col 7, lines 1-14 and col 8, lines 1-13, all units are controlled by the processor and connected to 93 and 94), and the determination unit is configured to determine, based on an image of the wafer as acquired by the camera, whether or not the at least one metal electrode is exposed (col 8, lines 1-13, 89 makes this calculation from the image means 93 or 94).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723